Exhibit 10.1
AMENDMENT TO
AMENDED AND RESTATED CRUDE OIL SUPPLY AGREEMENT
     THIS AMENDMENT TO AMENDED AND RESTATED CRUDE OIL SUPPLY AGREEMENT (this
“Amendment”), dated as of September 26, 2008, is made between J. Aron & Company,
a general partnership organized under the laws of New York (“Supplier”) and
Coffeyville Resources Refining & Marketing, LLC, a limited liability company
organized under the laws of Delaware (“Coffeyville”).
     Supplier and Coffeyville are parties to an Amended and Restated Crude Oil
Supply Agreement dated as of December 31, 2007 (the “Supply Agreement”).
Coffeyville and Supplier have agreed to amend certain terms and conditions of
the Supply Agreement.
     Accordingly, the Parties hereto agree as follows:
     SECTION 1 Definitions; Interpretation.
          (a) Terms Defined in Supply Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein have the meanings assigned to them in the Supply Agreement.
          (b) Interpretation. The rules of interpretation set forth in
Section 1.2 of the Supply Agreement apply to this Amendment and are incorporated
herein by this reference.
     SECTION 2 Amendment to the Supply Agreement.
          (a) Amendment. As of the date of this Amendment, the Supply Agreement
is amended by deleting the first sentence of Section 3.2 of the Supply Agreement
and inserting the following in place thereof:
Unless either Party has delivered to the other a written notice of its election
not to extend this Agreement pursuant to this Section on or before October 31 of
the calendar year during the then current term, the Expiration Date will,
without any further action, be automatically extended, effective as of the
Expiration Date as then in effect, for an additional one year beyond the
Expiration Date as then in effect (each such period, an “Extension Term;” and
the final day of such Extension Term becoming the “Expiration Date”).
          (b) References Within Supply Agreement. Each reference in the Supply
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, are a reference to the Supply Agreement as amended by this
Amendment.
     SECTION 3 Representations and Warranties. To induce the other Party to
enter into this Amendment, each Party hereby (i) confirms and restates, as of
the date hereof, the representations and warranties made by it in Article 16 or
any other article or section of the Supply Agreement and (ii) represents and
warrants that no Event of Default or Potential Event of Default with respect to
it has occurred and is continuing.

 



--------------------------------------------------------------------------------



 



     SECTION 4 Miscellaneous.
          (a) Supply Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the Supply Agreement remains unchanged. As amended pursuant
hereto, the Supply Agreement remains in full force and effect and is hereby
ratified and confirmed in all respects. The execution and delivery of, or
acceptance of, this Amendment and any other documents and instruments in
connection herewith by either Party will not be deemed to create a course of
dealing or otherwise create any express or implied duty by it to provide any
other or further amendments, consents or waivers in the future.
          (b) No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
          (c) Costs and Expenses. Each Party is responsible for any costs and
expenses incurred by such Party in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith.
          (d) Binding Effect. This Amendment will be binding upon, inure to the
benefit of and be enforceable by Coffeyville, Supplier and their respective
successors and assigns.
          (e) Governing Law. THIS AMENDMENT WILL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
          (f) Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
          (g) Effectiveness; Counterparts. This Amendment will become effective
on the date first written above. This Amendment may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which when so executed will be deemed to be an original and all of which taken
together constitute but one and the same agreement.
          (h) Interpretation. This Amendment is the result of negotiations
between and have been reviewed by counsel to each of the Parties, and is the
product of all Parties hereto. Accordingly, this Amendment will not be construed
against either Party merely because of such Party’s involvement in the
preparation hereof.

 



--------------------------------------------------------------------------------



 



     The Parties hereto have duly executed this Amendment, as of the date first
above written.

            J. ARON & COMPANY
      By:   /s/ Andre Eriksson       Name:    Andre Eriksson       Title:  
 Managing Director    

            COFFEYVILLE RESOURCES REFINING &
MARKETING, LLC
      By:   /s/ James T. Rens       Name:    James T. Rens       Title:    CFO  
 

 